Citation Nr: 0628914	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-05 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
the residuals of head injury with headaches.

2.  Entitlement to service connection for a right leg 
disability.

3.  Entitlement to service connection for residuals of 
gunshot wound (GSW) to the right knee.

4.  Entitlement to service connection for residuals of GSW to 
the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
October 1947, and from November 1948 to June 1952.  
Separation documents reflect that the veteran was awarded the 
Combat Infantryman Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in February 2005.  A transcript of this hearing has 
been associated with the claims file.

The Board notes that the veteran initially perfected his 
appeal as to five issues:  entitlement to service connection 
for the residuals of head injury with headaches, a right leg 
disability, residuals of GSWs to the right and left knees, 
and a left shoulder disability.  In his February 2005 hearing 
before the undersigned Veterans Law Judge, he withdrew his 
appeal for service connection for a left shoulder disability.  
Accordingly, the Board finds that the veteran has effectively 
withdrawn his appeal as to the issue of service connection 
for a left shoulder disability.

The March 1988 rating decision denied service connection for 
head injury residuals arising from a shell concussion and the 
right leg disability was then described as degenerative joint 
disease of the right knee sustained as a result of a 
parachute jump.  Given that the newly submitted claim 
identified a right leg injury as the result of parachute jump 
injury and a right knee injury as a result of GSW-presenting 
slightly different anatomical locations of injury as well as 
different types of injury-the RO apparently ultimately 
determined that these were claims of first impression and did 
not adjudicate them as claims to reopen the previously denied 
claim for service connection for degenerative joint disease 
of the right knee.  In contrast, the claim for service 
connection for the residuals of head injury with headaches 
was adjudicated as a new and material claim.  The RO 
apparently determined that new and material evidence was 
submitted and ultimately adjudicated the claim as one of 
service connection.

The Board concurs that the claims for service connection for 
a right leg injury and for residuals of GSW to the right knee 
in the present case represent new claims.  See Ephraim v. 
Brown, 82 F.3d 399 (1996).  Therefore, such claims are not 
subject to new and material analysis.

In contrast, the claim for service connection for the 
residuals of head injury and headaches represents no such 
differences.  The claim remains the same as was adjudicated 
in March 1988.  Accordingly, the Board has phrased this issue 
as one involving new and material evidence.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for claim, 
making RO determination in that regard irrelevant.]

The issues of service connection for the residuals of head 
injury with headaches, a right leg disability, and the 
residuals of GSWs to the right and left knees are being 
remanded and are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1988 rating decision, the RO denied service 
connection for the residuals of head injury and headaches.  
The veteran did not appeal this rating decision.

2.  Since March 1988, the RO has received evidence that is 
new and material as to the issue of service connection for 
the residuals of head injury and headaches in that the 
evidence was not previously of record and relates to an 
unestablished fact-here service medical records-such that 
this evidence creates a reasonable possibility of 
substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.  The March 1988 rating decision denying entitlement to 
service connection for residuals of head injury and headaches 
is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2005); 
38 C.F.R. § 20.302(a) (2005).

2.  Evidence received to reopen the claim for service 
connection for the residuals of head injury and headaches is 
new and material and the claim is reopened.  38 U.S.C.A. 
§§ 5100 et. seq., 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156(a) (effective from August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  The Board has considered the 
veteran's claim with respect to the VCAA.  Given the 
favorable outcome to reopen the claim, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  New and Material Evidence

In November 2001, the veteran filed a statement indicating 
that he wished to pursue claims for, among other issues, 
service connection for residuals of a head injury.  The 
veteran has thus filed a claim to reopen the previously 
denied claim as articulated in the March 1988 rating 
decision.  After reviewing the record, and for reasons 
explained below, the Board finds that the evidence received 
since March 1988 is new and material, and accordingly, grants 
the veteran's claim to reopen the previously denied claim.

In a March 1988 rating decision, the RO denied entitlement to 
service connection for the residuals of head injury and 
headaches as the result of injury which the veteran alleged 
he had sustained inservice as the result of a shell 
concussion.  In arriving at this decision, the RO noted that 
service medical records reflect no findings of residuals of a 
concussion.  No reference was made to the veteran's service 
in Korea or that he had been awarded the Combat Infantryman 
Badge.  VA examination conducted in November 1987 noted the 
veteran's complaints of headaches but found no neurological 
disability.  The RO therefore found that service connection 
was not appropriate, as nothing was mentioned in service 
medical records and a current disability was not then 
diagnosed.  The veteran did not appeal this rating decision. 

A claimant must file a notice of disagreement with a 
determination of the agency of original jurisdiction within 
one year from the date of notification of the determination 
to him or her.  Otherwise, that determination becomes final.  
38 C.F.R. § 20.302 (2005).

The Court of Appeals for Veterans Claims (CAVC) has held VA 
is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
March 1988 rating decision is the last final disallowance of 
this claim. 

Prior unappealed rating decisions are final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2005).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156(a) effective from August 29, 
2001).  Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  38 C.F.R. § 3.156(c) (effective from 
August 29, 2001).

It appears that since the March 1988 rating decision, the RO 
may have obtained additional service medical records showing, 
among other things, that the veteran received treatment for a 
contusion injury with facial swelling and orbital ecchymosis 
in March 1949.  The Board notes that while it is clear that 
the RO had service medical records before it in 1988, it is 
not clear that those included several of the records from his 
second tour of duty.  In addition, the veteran has submitted 
the lay statement of a soldier who served in another company 
but alongside the veteran in Korea in combat, and the 
veteran's own statements and sworn testimony before the 
undersigned Veterans Law Judge in February 2005.  This 
evidence was not of record at the time of the March 1988 
rating decision.

This evidence is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
he seeks to reopen.  Rather, this evidence provides further 
details of the circumstances of the veteran's service, 
including his tour in Korea for which he was awarded the 
Combat Infantryman Badge as well as inservice treatment for a 
head injury of some kind, albeit during his first period of 
service.  The Board observes that the receipt of service 
medical and personnel records provide sufficient grounds to 
reopen a previously denied claim.  See 38 C.F.R. § 3.156(c) 
(2005).  Because the additional evidence is relevant to the 
issues, the claim is reopened.


ORDER

New and material evidence being submitted, the claim for 
service connection for the residuals of head injury with 
headaches is reopened.  To that extent only, the claim is 
granted.


REMAND

In the present case, the veteran argues that service 
connection is warranted for the residuals of head injury and 
headaches and residuals of GSW to the right and left knees-
sustained as a result of wounds sustained in combat in Korea.  
He also argues that service connection should be granted for 
a right leg injury resulting from a fall sustained in a 
parachute jump when the veteran was stationed in Japan, 
during his first period of active service.  

Given the veteran's participation in combat, the Board finds 
that his statements and testimony as to the injuries he 
sustained while in combat in Korea are consistent with the 
circumstances, conditions, and hardships of this service and 
therefore, the Board accepts these statements and testimony 
as proof that such injuries did occur, notwithstanding they 
are not reflected in his service medical records.  See 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2005).  

Notwithstanding the in-service injuries the veteran sustained 
in combat, the Board observes that the veteran further 
testified that he sustained post-service work related injury 
and had two operations on his knees.  The veteran further 
testified that during one surgery, the surgeon removed metal 
fragments from his knee.  These records and records of 
treatment the veteran testified he received for his headaches 
from VA and non-VA facilities are not of record.  After all 
additional records have been obtained and associated with the 
claims file, the veteran should be afforded VA examination to 
determine the nature, extent, and likely etiology of his 
claimed conditions-to include review and analysis of the 
claims file, including this newly requested evidence.  See 
38 C.F.R. § 3.159(c)(4) (2005).

The Board notes that because of the timing of the RO's 
adjudication of the claims, additional notice of the five 
elements of a service-connection claim was not provided as is 
now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Thus, on remand, the veteran must be given 
specific notice with respect to the elements of a basic 
service-connection claim. 

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Provide the veteran with VCAA notice 
in accordance with  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain any and all records of 
treatment accorded the veteran at the VA 
Medical Center (VAMC) in Los Angeles, 
California from the veteran's discharge 
from active service in 1952 to the 
present.

3.  Ask the veteran to clarify the non-VA 
health care facilities he testified about 
in February 2005 at which he obtained 
treatment following his black-out and for 
his knees, including the County General 
Hospital and Southwestern Hospital in Los 
Angeles, California.  Records should also 
be requested from California Hospital in 
Los Angeles for treatment in December 1972 
and from the Valley Community Hospital in 
Inglewood, California, for treatment in 
October 1973 (see veteran's VA Form 21-
4138 dated in October 1987).  Obtain 
copies of treatment records from these 
facilities and any other facility that the 
veteran identifies.

4.  Following the above, make arrangements 
for the veteran to be afforded appropriate 
examinations to determine the nature, 
extent, and etiology of any manifested 
head injury residuals, right leg 
disability, and right and left knee 
disabilities.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence, the veteran's testimony before 
the undersigned Veterans Law Judge, and a 
copy of this decision and remand, must be 
sent to the examiners for review.  The 
examiners should summarize the medical 
history, including the onset and course of 
any head injury residuals including 
headaches, right leg disability, and right 
and left knee disabilities; describe any 
current symptoms and manifestations 
attributed to the averred head injury and 
GSW wound residuals in the right and left 
knee, and leg disability; provide 
diagnoses for any and all neurological 
pathology, right leg pathology, and right 
and left knee pathology.

The examiners are asked to provide 
opinions for the following questions:

(1)	Is it as likely as not (50 percent 
or more probability) that any 
manifested head disability, including 
headaches, are in whole or in part the 
result of the veteran's in-service 
combat injuries, to include shell 
concussion as he has described, or 
(2)	In the alternative, is it as 
likely as not that any head disability, 
including headaches, is in any way the 
result of his periods of active service 
or any incident thereof?
(3)	Is it as likely as not that any 
manifested right leg disability is the 
result of the veteran's active service 
or any incident thereof, including as a 
result of a fall during a parachute 
jump?
(4)	Is it as likely as not that any 
manifested right and left knee 
disabilities are the result of injuries 
sustained in combat, including GSWs as 
he has described, or
(5)	In the alternative, is it as 
likely as not that any right and left 
knee disabilities are otherwise the 
result of his periods of active service 
or any incident thereof?

The examiners are asked to provide a 
complete rationale for the opinions and, 
if an opinion cannot be made, to so state. 

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for the residuals of head injury and 
headaches, right leg disability, and 
residuals of GSWs to the right and left 
knee, with application of all appropriate 
laws and regulations, and consideration of 
any additional information obtained as a 
result of this remand.  If the decision 
remands adverse to the veteran, furnish 
him with a Supplemental Statement of the 
Case and afford a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


